DETAILED ACTION
Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. 
Applicant argues “Clemens fails to disclose a cartridge for a vaporization device, the cartridge including a vaporization chamber and “wherein the vaporization chamber is defined by at least one wall that is configured to allow at least a portion of airflow to pass therethrough and into the vaporization chamber,” as recited in amended independent claim 1. Clemens shows, in FIG. 9, a vapor-forming unit 604 having an airflow entry 607, an airflow exit 609, and a wick 636 positioned in an airflow path between the airflow entry 607 and the airflow exit 609…Clemens discusses that the airflow exit 609 can be defined by a wall that can effectively form a flow tube…However, Clemens does not discuss “at least one wall that is configured to allow at least a portion of airflow to pass therethrough and into the vaporization chamber,” as recited in amended claim 1. Further, as shown in FIG. 10 of Clemens, an airflow entry 707 to a vapor-forming unit 704, is merely a circular opening.”
The Examiner disagrees. The airflow entry/opening is what “allows at least a portion of airflow to pass therethrough and into the vaporization chamber”. The component through which the entry/opening is formed, disclosed as connector 640 or PCB 750 [Fig. 9-10; 0104-0110], is a “wall” that defines the chamber. The term “wall” does not require any structure that distinguishes from the structure of Clemens. Clemens thereby reads on the present limitations. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 7, 10-12, 14, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clemens (US 2018/0310616).
Regarding claims 1, 2, 10, and 12, Clemens [Fig. 8-10] teaches a vaporizer device 600, comprising: a vaporizer body 602; a cartridge 604 that is selectively coupled to and removable from the vaporizer body [0109], the cartridge including a reservoir housing 603 having at least one inner container 644 that is configured to hold a vaporizable material, and a vaporization chamber in communication with the reservoir housing, the vaporization chamber including at least one wicking element 636 configured to draw the vaporizable material from the at least one inner container to the vaporization chamber to be vaporized by a heating element 634; wherein the at least one inner container is substantially sealed to the at least one wicking element, and the vaporization chamber is defined by at least one wall 640/750 that is configured to allow at least a portion of airflow to pass therethrough and into the vaporization chamber [0104-0110].  
As Clemens describes a flexible, collapsible container [0105] as also described in the instant specification [0071], the container of Clemens is interpreted as inherently being “configured to collapse as the vaporizable material is withdrawn therefrom” and “wherein the collapsing of the at least one inner container substantially prevents a headspace vacuum from forming as the vaporizable material is being withdrawn from the at least one inner container. 
Regarding claims 4 and 14, Clemens teaches the vaporization chamber is defined by at least one sidewall of the reservoir housing [Fig. 9]. 
Regarding claims 7 and 17, Clemens teaches the wicking element is formed of one or more porous materials [0106]. 
Regarding claim 11, Clemens teaches the vaporizer body includes a power source [0109]. 

Claim Rejections - 35 USC § 103
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Clemens.
Clemens teaches in a different embodiment at least one vent allowing ambient air to pass therethrough such that a pressure equilibrium is substantially maintained as vaporizable material is withdrawn [0091]. It would have been obvious to one of ordinary skill in the art to include this vent with the embodiment applied in the rejection of claim 1, with respect to the reservoir housing, for the same reasons of maintaining pressure equilibrium. 
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Clemens as applied to claims 1 and 10 above, and further in view of Raichman (US 2016/0271347). 
Clemens does not teach the vaporization chamber is defined by at least one wall that is coated with a hydrophobic material. Raichman teaches a vaporizer wherein parts of the vaporizer are coated with a hydrophobic material to prevent products of the vaporization from sticking [0111], which would have been obvious to one of ordinary skill in the art to apply the housing walls of the vaporization chamber in Clemens for the same reason. 
Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Clemens as applied to claims 1 and 10 above, and further in view of Sebastian (US 2014/0000638).
Clemens does not teach multiple reservoir chambers. Sebastian teaches an electronic smoking article comprising a first reservoir chamber 201 and a second reservoir chamber 202, wherein the vaporization chamber 400 is positioned between the first reservoir chamber and the second reservoir chamber [0108; Fig. 4]. It would have been obvious to one of ordinary skill in the art to apply this configuration to the device of Clemens, wherein each of the first reservoir chamber and the second reservoir chamber has at least one of the at least one inner container disposed therein, to separately transport different vaporizable material components. 

Claims 1-4, 7, 10-14, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clemens (US 2018/0310616) in view of Rostami (US 2016/0255876)
Regarding claims 1, 2, 10, and 12, Clemens [Fig. 8-10] teaches a vaporizer device 600, comprising: a vaporizer body 602; a cartridge 604 that is selectively coupled to and removable from the vaporizer body [0109], the cartridge including a reservoir housing 603 having at least one inner container 644 that is configured to hold a vaporizable material, and a vaporization chamber in communication with the reservoir housing, the vaporization chamber including at least one wicking element 636 configured to draw the vaporizable material from the at least one inner container to the vaporization chamber to be vaporized by a heating element 634; wherein the at least one inner container is substantially sealed to the at least one wicking element, and the vaporization chamber is defined by at least one wall 640/750 that is configured to allow at least a portion of airflow to pass therethrough and into the vaporization chamber [0104-0110].   
If it is interpreted that the container of Clemens does not read on “configured to collapse as the vaporizable material is withdrawn therefrom”, Rostami teaches a vaping device comprising this configuration [0047], wherein the collapsing action mitigates a potential vacuum force such that the e-vaping liquid may travel through reservoir without becoming trapped and/or impeded [0047], i.e. “substantially prevents a headspace vacuum from forming as the vaporizable material is being withdrawn from the at least one inner container.” It would have been obvious to one of ordinary skill in the art to apply this configuration to the collapsible container of Clemens for the same reasons. 
Regarding claims 4 and 14, Clemens teaches the vaporization chamber is defined by at least one sidewall of the reservoir housing [Fig. 9]. 
Regarding claims 7 and 17, Clemens teaches the wicking element is formed of one or more porous materials [0106]. 
Regarding claim 11, Clemens teaches the vaporizer body includes a power source [0109]. 
reasons of maintaining pressure equilibrium. 
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Clemens and Rostami as applied to claims 1 and 10 above, and further in view of Raichman (US 2016/0271347). 
Modified Clemens does not teach the vaporization chamber is defined by at least one wall that is coated with a hydrophobic material. Raichman teaches a vaporizer wherein parts of the vaporizer are coated with a hydrophobic material to prevent products of the vaporization from sticking [0111], which would have been obvious to one of ordinary skill in the art to apply the housing walls of the vaporization chamber in Clemens for the same reason. 
Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Clemens and Rostami as applied to claims 1 and 10 above, and further in view of Sebastian (US 2014/0000638).
Modified Clemens does not teach multiple reservoir chambers. Sebastian teaches an electronic smoking article comprising a first reservoir chamber 201 and a second reservoir chamber 202, wherein the vaporization chamber 400 is positioned between the first reservoir chamber and the second reservoir chamber [0108; Fig. 4]. It would have been obvious to one of ordinary skill in the art to apply this configuration to the device of Clemens, wherein each of the first reservoir chamber and the second reservoir chamber has at least one of the at least one inner container disposed therein, to separately transport different vaporizable material components. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747